 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 JUAN AGUILAR-CORTEZ,                        )   Case No. CV 18-8154-ODW (SP)
                                               )
12               Petitioner,                   )
                                               )    MEMORANDUM AND ORDER
13                  v.                         )     SUMMARILY DISMISSING
                                               )      PETITION FOR WRIT OF
14 WARDEN,                                     )         HABEAS CORPUS
                                               )
15                       Respondent.           )
                                               )
16                                             )
17
18                                            I.
19                                   INTRODUCTION
20         On September 20, 2018, petitioner Juan Aguilar-Cortez filed a Petition for a
21 Writ of Habeas Corpus (“Petition”) in this Court pursuant to 28 U.S.C. § 2241.
22 At the time of filing, petitioner was housed at the Federal Correctional Institution I
23 in Victorville, California, where he is serving a life sentence imposed by the
24 United States District Court for the Eastern District of California in 1996 following
25 his convictions for conspiracy to distribute methamphetamine (21 U.S.C. §§ 846
26 and 841(a)(1)), possession with intent to distribute methamphetamine and
27 marijuana (21 U.S.C. § 841(a)(1)), and being a felon in possession of a firearm (18
28

                                              1
 1 U.S.C. § 922(g)(1)).
 2          Petitioner contests the legality of his detention by arguing that, under the
 3 United States Supreme Court’s decision in Sessions v. Dimaya, __ U.S. __, 138 S.
 4 Ct. 1204, 200 L. Ed. 2d 549 (2018), his sentence was enhanced under a clause of
 5 the federal criminal code that is unconstitutionally vague.
 6          On October 5, 2018, this Court issued an Order directing petitioner to show
 7 cause why the Petition should not be recharacterized as a 28 U.S.C. § 2255 motion
 8 and dismissed as filed in the wrong jurisdiction, as an improper successive § 2255
 9 motion, and as time-barred (“OSC”). On October 12, 2018, petitioner responded to
10 the OSC (“Response”). In his Response, petitioner argues the Petition should not
11 be recharacterized as a § 2255 motion because petitioner qualifies under § 2255’s
12 savings clause to file a § 2241 petition. See 28 U.S.C. § 2255(e). The Court
13 disagrees.
14          For the reasons that follow, this Court lacks jurisdiction to entertain the
15 Petition, and transfer to another court would not be in the interest of justice
16 because the Petition is successive and time-barred. Consequently, the Court
17 summarily dismisses the Petition with prejudice.
18                                             II.
19                               PROCEDURAL HISTORY1
20          On June 5, 1996, petitioner was found guilty by a jury of conspiracy to
21 distribute methamphetamine (21 U.S.C. §§ 846 and 841(a)(1)), possession with
22 intent to distribute methamphetamine and marijuana (21 U.S.C. § 841(a)(1)), and
23 being a felon in possession of a firearm (18 U.S.C. § 922(g)(1)) in case number
24 2:95-CR-00020 in the United States District Court for the Eastern District of
25
26
        1
         The Court adopts and sets forth below the procedural history recounted by
27 this Court in its dismissal order in Aguilar-Cortez v. Entzel, case number CV 17-
28 1190-ODW (SP), docket no. 6.

                                                2
 1 California. On November 4, 1996, petitioner was sentenced to a mandatory term
 2 of life imprisonment under 21 U.S.C. § 841(b)(1)(A), based on the amount of
 3 methamphetamine involved in his crime of conviction, and based on his three prior
 4 felony drug convictions as set forth in the information filed under 21 U.S.C. § 851.
 5 Petitioner appealed the judgment, and the Ninth Circuit Court of Appeals affirmed
 6 it on September 29, 1997.
 7         Petitioner filed his first motion collaterally attacking his convictions and
 8 sentence under 28 U.S.C. § 2255 on December 30, 1998, in the Eastern District of
 9 California. That motion was denied on January 25, 2001.
10         Petitioner then filed a motion for reconsideration on February 14, 2001,
11 which was construed as a second § 2255 motion and transferred to the Ninth
12 Circuit. On July 16, 2001, the Ninth Circuit denied petitioner authorization to file
13 a second or successive § 2255 motion.
14         On January 6, 2005, petitioner filed an application to reopen his § 2255
15 motion pursuant to Federal Rule of Civil Procedure 60(b), which the Eastern
16 District of California construed as a third § 2255 motion and again transferred to
17 the Ninth Circuit. On March 30, 2005, the Ninth Circuit again denied petitioner
18 authorization to file a second or successive § 2255 motion.
19         On December 15, 2006, petitioner moved to void the judgment, also
20 pursuant to Rule 60(b). The Eastern District of California construed this as a
21 fourth § 2255 motion and, on May 4, 2007, transferred it to the Ninth Circuit.
22         On November 24, 2014, petitioner moved to reduce his sentence under 18
23 U.S.C. § 3582(c)(2), which motion the Eastern District of California denied on
24 February 11, 2016. Meanwhile, on July 2, 2015, petitioner filed a fifth § 2255
25 motion in the Eastern District of California, which that court denied on February
26 16, 2016.
27         On February 14, 2017, petitioner filed a § 2241 petition in this Court, in case
28

                                               3
 1 number CV 17-1190-ODW (SP). The Court construed this petition as a sixth
 2 § 2255 motion and dismissed it on March 31, 2017.
 3         Petitioner filed the instant § 2241 Petition in this Court on September 20,
 4 2018. On October 5, 2018, the Court issued an OSC directing petitioner to show
 5 cause why the Petition should not be recharacterized as a § 2255 motion and
 6 dismissed as filed in the wrong jurisdiction, as an improper successive § 2255
 7 motion, and as time-barred. On October 12, 2018, petitioner filed his Response to
 8 the OSC.
 9                                            III.
10                                      DISCUSSION
11         With the instant Petition, petitioner seeks to attack the legality of his
12 sentence. Section 2255 allows a federal prisoner claiming that his sentence was
13 imposed “in violation of the Constitution or laws of the United States” to “move
14 the court which imposed the sentence to vacate, set aside or correct the sentence.”
15 28 U.S.C. § 2255(a). As noted above, petitioner contests the legality of his
16 detention by arguing that, under the United States Supreme Court’s decision in
17 Dimaya, his sentence was enhanced under a clause that is impermissibly vague.
18 Pet. at 3.
19         “Generally, motions to contest the legality of a sentence must be filed under
20 § 2255 in the sentencing court, while petitions that challenge the manner, location,
21 or conditions of a sentence’s execution must be brought pursuant to § 2241 in the
22 custodial court.” Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000) (per
23 curiam); see Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir. 2000) (“In general,
24 § 2255 provides the exclusive procedural mechanism by which a federal prisoner
25 may test the legality of detention.”). A prisoner may not bring a second or
26 successive § 2255 motion in district court without first seeking and obtaining
27 certification from “a panel of the appropriate court of appeals.” 28 U.S.C.
28

                                                4
 1 § 2255(h); Harrison v. Ollison, 519 F.3d 952, 955 (9th Cir. 2008). Only the
 2 sentencing court has jurisdiction over a § 2255 motion. Hernandez, 204 F.3d at
 3 864; Tripati v. Henman, 843 F.2d 1160, 1163 (9th Cir. 1988).
 4         Here, petitioner challenges the legality of his sentence. Thus, the relief
 5 petitioner seeks here can only be obtained by way of a § 2255 motion filed in the
 6 United States District Court for the Eastern District of California. As noted above,
 7 petitioner has previously filed several § 2255 motions in the Eastern District of
 8 California, and petitioner has not received permission to bring a second or
 9 successive § 2255 motion. Indeed, he was denied such permission by the Ninth
10 Circuit Court of Appeals on July 16, 2001 and again on March 30, 2005.
11         There is an exception – a “savings clause” or “escape hatch” – to the general
12 rule that claims such as those petitioner raises here must be brought in a § 2255
13 motion. See Harrison, 519 F.3d at 956; Hernandez, 204 F.3d at 864 n.2. A federal
14 prisoner may file a habeas petition under § 2241 to challenge the legality of a
15 sentence when the prisoner’s remedy under § 2255 is “inadequate or ineffective to
16 test the legality of his detention.” 28 U.S.C. § 2255(e). Petitioner contends he falls
17 under the savings clause in his Response to the Court’s October 5, 2018 OSC.
18 A.      The Petition Does Not Qualify for § 2255(e)’s Savings Clause
19         The exception under § 2255(e) is “narrow” and will not apply “merely
20 because § 2255’s gatekeeping provisions,” such as the statute of limitations or the
21 limitation on successive petitions, now prevent the courts from considering a
22 § 2255 motion. Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir. 2003); see also
23 Lorentsen, 223 F.3d at 953 (ban on unauthorized successive petitions does not per
24 se make § 2255 “inadequate or ineffective”); Moore v. Reno, 185 F.3d 1054, 1055
25 (9th Cir. 1999) (per curiam) (§ 2255 not inadequate or ineffective simply because
26 the district court dismissed the § 2255 motion as successive and court of appeals
27 did not authorize a successive motion). A petition meets the savings clause criteria
28

                                               5
 1 of § 2255(e) “when a petitioner (1) makes a claim of actual innocence, and (2) has
 2 not had an unobstructed procedural shot at presenting that claim.” Harrison, 519
 3 F.3d at 959 (internal quotation marks and citation omitted). Petitioner here does
 4 not satisfy either of these criteria.
 5         In his Petition, petitioner argues his sentence was enhanced under 18 U.S.C.
 6 § 16(b), which the United States Supreme Court found to be unconstitutionally
 7 vague in Dimaya. See Pet. at 3. Putting aside for the moment the fact that there is
 8 no indication § 16(b) played any role in petitioner’s sentence, petitioner’s claim
 9 here is in any event not one of actual innocence. “In this circuit, a claim of actual
10 innocence for purposes of the escape hatch of § 2255 is tested by the standard
11 articulated by the Supreme Court in Bousley v. United States, 523 U.S. 614, 623,
12 118 S. Ct. 1604, 140 L. Ed. 2d 828 (1998).” Marrero v. Ives, 682 F.3d 1190, 1193
13 (9th Cir. 2012) (internal quotation marks, brackets, and citation omitted). There,
14 the Supreme Court held “‘actual innocence’ means factual innocence, not mere
15 legal insufficiency.” Bousley, 523 U.S. at 623. The Ninth Circuit has “not yet
16 resolved the question whether a petitioner may ever be actually innocent of a
17 noncapital sentence for the purpose of qualifying for the escape hatch.” Marrero,
18 682 F.3d at 1193.
19         Here, petitioner does not claim that he was actually innocent of his prior
20 felony convictions, but that his sentence was enhanced using a clause – 18 U.S.C.
21 § 16(b) – that the United States Supreme Court held is unconstitutionally vague.
22 See Pet. at 3. According to petitioner, because of this change in law, he is serving
23 an illegal sentence that must be vacated. Id. This legal argument is not a claim of
24 actual innocence.
25         Moreover, petitioner fails to demonstrate, or even argue, that he lacked an
26 “unobstructed procedural shot” to raise his claims on appeal or in a § 2255 motion.
27 See Harrison, 519 F.3d at 960. To determine whether a petitioner never had an
28

                                              6
 1 “unobstructed procedural shot,” a court considers “(1) whether the legal basis for
 2 petitioner’s claim did not arise until after he had exhausted his direct appeal and
 3 first § 2255 motion; and (2) whether the law changed in any way relevant to
 4 petitioner’s claim after that first § 2255 motion.” Id. (internal quotation marks and
 5 citation omitted).
 6         The Ninth Circuit affirmed petitioner’s convictions on appeal on September
 7 29, 1997, and petitioner filed his first § 2255 motion on December 30, 1998, which
 8 was denied on January 25, 2001. Dimaya was decided by the United States
 9 Supreme Court on April 17, 2018. If the new rule articulated in Dimaya applied to
10 petitioner’s case, the legal basis for petitioner’s claim would have arisen after he
11 had exhausted his direct appeal and first § 2255 motion. But in fact, Dimaya has
12 no actual relevance to petitioner’s case.
13         In Dimaya, the United States Supreme Court held that 18 U.S.C. § 16(b),
14 which defines a “crime of violence” as being “any other offense that is a felony
15 and that, by its nature, involves a substantial risk that physical force against the
16 person or property of another may be used in the course of committing the
17 offense,” is void for vagueness. 138 S. Ct. at 1211, 1223. The Court noted that
18 interpreting § 16(b) as incorporated into the Immigration and Nationality Act’s
19 (“INA”) definition of “aggravated felony” requires an analysis of the risk that the
20 “ordinary case” of such an offense poses. Id. at 1215. This categorical analysis,
21 the Court noted, does not examine the facts underlying a conviction or the statutory
22 elements of a crime, but asks whether the “ordinary case” of such an offense poses
23 a substantial risk that physical force will be used in the commission of the offense.
24 Id. at 1211. Because § 16(b) provides no reliable way for a court to determine
25 what the “ordinary case” of an offense looks like, the Court held that § 16(b) is
26 impermissibly vague and produces “more unpredictability and arbitrariness than
27 the Due Process Clause tolerates.” Id. at 1216 (quoting Johnson v. U.S., __ U.S.
28

                                               7
 1 __, 135 S. Ct. 2551, 2558, 192 L. Ed. 2d 569 (2015)).
 2         In this case, there is no indication that the United States District Court for
 3 the Eastern District of California relied on 18 U.S.C. § 16(b) in petitioner’s
 4 sentencing, and indeed, there would have been no reason to. Petitioner’s sentence
 5 was enhanced under 21 U.S.C. § 851 based on the information filed about his three
 6 prior felony drug convictions. See U.S. v. Cortez et al., No. 2:95-CR-00020 (E.D.
 7 Cal.), docket nos. 262, 268. Accordingly, Dimaya has no applicability to
 8 petitioner’s case. Petitioner therefore cannot demonstrate he qualifies for the
 9 savings clause under § 2255(e).
10 B.      This Court Lacks Jurisdiction
11         Because petitioner does not qualify for § 2255(e)’s savings clause, petitioner
12 may not pursue his claims in a § 2241 habeas petition, but may instead pursue his
13 claims only in a § 2255 motion. See 28 U.S.C. § 2255(e). This raises the question
14 of whether this Court should recharacterize the Petition as a § 2255 motion. There
15 are restrictions on the Court doing so. See U.S. v. Seesing, 234 F.3d 456, 464 (9th
16 Cir. 2000). But because, as discussed below, dismissal of the Petition rather than
17 recharacterization is warranted here, the Court finds there is no need for it to go
18 through the steps required by Seesing.
19         If the Petition were construed as a § 2255 motion, this Court would lack
20 jurisdiction. As previously noted, only the sentencing court has jurisdiction over a
21 § 2255 motion. Hernandez, 204 F.3d at 864-65; Tripati, 843 F.2d at 1163; see 28
22 U.S.C. § 2255(a); Muth v. Fondren, 676 F.3d 815, 818 (9th Cir. 2012) (“§ 2255
23 motions must be filed in the district where the petitioner was sentenced”). Since
24 petitioner is seeking to challenge a sentence imposed by the United States District
25 Court for the Eastern District of California, only that court has jurisdiction to
26 entertain a § 2255 motion by petitioner.
27         The question then is whether the Court should dismiss the Petition for lack
28

                                               8
 1 of jurisdiction or transfer it to the Eastern District of California.
 2 C.      The Petition Warrants Dismissal Rather Than Transfer
 3         As with petitioner’s prior § 2241 petition filed in this Court, recharacterizing
 4 the Petition as a § 2255 motion and transferring it to the Eastern District of
 5 California would not be in the interest of justice because such a reconstrued motion
 6 would clearly be successive and therefore barred by 28 U.S.C. §§ 2255(e) and (h).
 7 Furthermore, given that the Ninth Circuit denied petitioner’s appeal and affirmed
 8 his convictions on September 29, 1997, the instant Petition is time-barred because
 9 it was filed well after the one-year period to bring a § 2255 motion expired. See 28
10 U.S.C. § 2255(f). Dismissal of the instant § 2241 Petition is therefore warranted.
11                                            IV.
12                                      CONCLUSION
13         IT IS THEREFORE ORDERED that Judgment be entered summarily
14 dismissing the Petition and this action with prejudice.
15
16 DATED: _December 26, 2018
17                                      ___________________________________
18                                      HONORABLE OTIS D. WRIGHT, II
                                        UNITED STATES DISTRICT JUDGE
19 Presented by:
20
21 ___________________________________
22 SHERI PYM
   United States Magistrate Judge
23
24
25
26
27
28

                                                9
